                                           Case 3:19-cv-02567-CRB Document 8 Filed 05/16/19 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     DARLEEN ALLWEIN,                                  Case No. 19-cv-02567-NC
                                                        Plaintiff,
                                   5
                                                                                           ORDER REASSIGNING CASE
                                                 v.
                                   6

                                   7     INTUIT INC.,
                                                        Defendant.
                                   8

                                   9

                                  10          IT IS ORDERED that this case is reassigned to the Honorable Charles R. Breyer in the

                                  11   SAN FRANCISCO division for all further proceedings. Counsel are instructed that all future

                                  12   filings shall bear the initials CRB immediately after the case number.
Northern District of California
 United States District Court




                                  13          All hearing and trial dates presently scheduled are vacated. However, existing briefing

                                  14   schedules for motions remain unchanged. Motions must be renoticed for hearing before the judge

                                  15   to whom the case has been reassigned, but the renoticing of the hearing does not affect the prior

                                  16   briefing schedule. Other deadlines such as those for ADR compliance and discovery cutoff also

                                  17   remain unchanged.

                                  18   Dated: May 16, 2019

                                  19

                                  20
                                                                                        Susan Y. Soong
                                  21                                                    Clerk, United States District Court
                                  22

                                  23

                                  24   A true and correct copy of this order has been served by mail upon any pro se parties.
                                  25

                                  26
                                  27

                                  28
